DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 8-10, 18, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 2004/0003243 A1).
For claim 2, Fehr discloses a method, comprising:
authenticating a peripheral component of a vehicle responsive to a determination that the peripheral component is connected to a controller component of the vehicle (Fig. 9, 11, paragraph 0046, 0047, 0070, 0077, 0115);
determining a configuration of the authenticated peripheral component (Paragraph 0156-160, where the configurations of the authenticated components are determined); and
configuring a system operation for the vehicle based on one or more inputs or outputs associated with one or more signal lines of the controller component, wherein the one or more inputs or outputs are based on the configuration of the authenticated peripheral component (Abstract, paragraph 0046, 0064, 0065, 0091, 0116, 0158, 0160, 0165, where the system is configured in operation by the inputs or outputs associated with the controller of the vehicle based on the configuration of the authenticated component connected and in communication with the controller of the vehicle via data line). 
Fehr does not explicitly disclose the one or more inputs or outputs are configured to be digital or analog. However, it would have been obvious for one of ordinary skill in the art the various peripheral components, which maybe internal or external components including but not limited to engine controllers, transmission controllers, brake controllers, steering controllers, audio, video, telematics and communications, taught by Fehr (Paragraph 0053) would include one or more inputs or outputs signal configured to be digital or analog.

For claim 6, Fehr discloses interrogating the peripheral component by the controller component using asynchronous or synchronous encrypted communication (Paragraph 0054, 0056, 0058, 0060, 0070, 0115, where the component is interrogated using cryptographic communication methods that are asynchronous or synchronous).

For claim 8, Fehr discloses the configuration of the peripheral component corresponds to one or more of a payload interface, radio modem, satellite navigation system, auxiliary host computer, or redundant system with which the peripheral component is configured to operate (Paragraph 0053, 0054, 0056, where the configuration of the peripheral component corresponds to one or more of communication and computing operations, which may include any known types of communication modems or computing devices).

For claim 9, Fehr discloses the peripheral component is one of a plurality of peripheral components of the vehicle, and wherein the controller component is configured to operate with each of the plurality of peripheral components (Paragraph 0052, 0053, where peripheral component includes plurality of peripheral components).

For claim 10, Fehr discloses the vehicle is surface, or ground vehicle (Fig. 1). Fehr does not specifically disclose the vehicle is manned or unmanned or that it is air, space, sea, or underwater vehicles. However, it would have been obvious for one of ordinary skill in the art inventive concept and subject matter taught by Fehr and the present invention can be broadly employed in various types of vehicles and/or machines at any suitable environment.

For claim 18, Fehr discloses a system, comprising:
a controller component;
a peripheral component (Fig. 1); and
a computer component configured to determine that the peripheral component is
connected to the controller component (Fig. 9, 11, paragraph 0046, 0047, 0070, 0077, 0115), 
determining a configuration of the peripheral component (Paragraph 0156-160, where the configurations of the components are determined), and 
configure a system operation based on one or more inputs or outputs associated with one or more signal lines of the controller component, wherein the one or more inputs or outputs are based on the configuration of the peripheral component (Abstract, paragraph 0046, 0064, 0065, 0091, 0116, 0158, 0160, 0165, where the system is configured in operation by the inputs or outputs associated with the controller of the vehicle based on the configuration of the component).
Fehr does not explicitly disclose the one or more inputs or outputs are configured to be digital or analog. However, it would have been obvious for one of ordinary skill in the art the various peripheral components, which maybe internal or external components including but not limited to engine controllers, transmission controllers, brake controllers, steering controllers, audio, video, telematics and communications, taught by Fehr (Paragraph 0053) would include one or more inputs or outputs signal configured to be digital or analog.

For claim 20, Fehr discloses the configuration of the peripheral component corresponds to one or more of a payload interface, radio modem, satellite navigation system, auxiliary host computer, or redundant system with which the peripheral component is configured to operate (Paragraph 0053, 0054, 0056, where the configuration of the peripheral component corresponds to one or more of communication and computing operations, which may include any known types of communication modems or computing devices).

For claim 21, Fehr discloses the peripheral component is one of a plurality of peripheral components of the vehicle, and wherein the controller component is configured to operate with each of the plurality of peripheral components (Paragraph 0052, 0053, where peripheral component includes plurality of peripheral components).

Claims 3, 4, 5 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 2004/0003243 A1) as applied to claims 2 and 18 above, and further in view of Lundqvist (8,219,728).
For claims 3 and 4, Fehr discloses system operations of the vehicle corresponding to the functions of various vehicle components, which would provide the current state of the vehicle using sensor data within the components (See at least paragraph 0053), but does not specifically disclose the system operation corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data, wherein the current state of the vehicle corresponds to one or more of a position, altitude, heading, airspeed, or velocity of the vehicle. Lundqvist in the same field of the art discloses system operation corresponds to an autopilot function of the vehicle (Col. 2, lines 39-43), and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data, wherein the current state of the vehicle corresponds to one or more of a position, altitude, heading, airspeed, or velocity of the vehicle (Col. 6, lines 9-35, where various data presenting the state of the unmanned vehicle are collected by sensors and output to the system for control functions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fehr to be employed in system operation corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data, wherein the current state of the vehicle corresponds to one or more of a position, altitude, heading, airspeed, or velocity of the vehicle, taught by Lundqvist to ensure the system in autonomous operation is installed with authenticated components for reliable and safe operations.

For claim 5, Fehr discloses the system operations for the vehicle control one or both of an actuator component or propulsion component of the vehicle (Paragraph 0018, 0053, where system operations include control functions that controls engine, transmissions, braking, steering and other systems throughout the vehicle), but does not specifically disclose the controls are autopilot functions of the vehicle. However, it would have been obvious for one of ordinary skill in the art the configuring of the system operations based on the connected components associated with actuator or propulsion component would apply the same to a manned or unmanned vehicle having autopilot functions because the components providing the functions would be operated by the autopilot computer system. Even so, Lundqvist in the same field of the art discloses autopilot functions associate with the control of one or both of an actuator component or propulsion component to operate the unmanned vehicles.

For claim 19, Fehr discloses system operations of the vehicle corresponding to the functions of various vehicle components, which would provide the current state of the vehicle using sensor data within the components (See at least paragraph 0053), but does not specifically disclose the system operation corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data. Lundqvist in the same field of the art discloses system operation corresponds to an autopilot function of the vehicle (Col. 2, lines 39-43), and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data (Col. 6, lines 9-35, where various data presenting the state of the unmanned vehicle are collected by sensors and output to the system for control functions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fehr to be employed in system operation corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data, taught by Lundqvist to ensure the system in autonomous operation is installed with authenticated components for reliable and safe operations.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 2004/0003243 A1) as applied to claim 2 above, and further in view of Cramer et al. (US 2011/0144854 A1).
For claim 7, Fehr does not specifically disclose indicating a failure responsive to a determination that the peripheral component is not connected to the controller component. Cramer in the same field of the art discloses indicating a failure responsive to a determination that the peripheral component is not connected to the controller component (Paragraph 0018, 0026, where the system indicate a fault when a component is disconnected). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fehr to indicating a failure responsive to a determination that the peripheral component is not connected to the controller component, taught by Cramer to ensure the system is in proper and safe operating condition analyzing the health of the components of the vehicle.

Claims 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 2004/0003243 A1) and Cramer et al. (US 2011/0144854 A1).
For claim 11, Fehr discloses an apparatus, comprising:
a memory; and
a processor configured to execute instructions stored in the memory to (Fig. 2, paragraph 0054):
determine whether a peripheral component of a vehicle is connected to a controller component of the vehicle (Fig. 9, paragraph 0077-0079, where the component is connected to the controller of the vehicle for authentication);
responsive to a determination that the peripheral component is connected to the controller component:
determine a configuration of the peripheral component (Paragraph 0156-160, where the configurations of the components are determined); and
configure a system operation for the vehicle based on one or more inputs or outputs associated with one or more signal lines of the controller component, wherein the one or more inputs or outputs are based on the configuration of the peripheral component (Abstract, paragraph 0046, 0064, 0065, 0091, 0116, 0158, 0160, 0165, where the system is configured in operation by the inputs or outputs associated with the controller of the vehicle based on the configuration of the component connected and in communication with the controller of the vehicle via data line)). 
Fehr does not explicitly disclose the one or more inputs or outputs are configured to be digital or analog. However, it would have been obvious for one of ordinary skill in the art the various peripheral components, which maybe internal or external components including but not limited to engine controllers, transmission controllers, brake controllers, steering controllers, audio, video, telematics and communications, taught by Fehr (Paragraph 0053) would include one or more inputs or outputs signal configured to be digital or analog.
Fehr further does not specifically disclose in responsive to a determination that the peripheral component is not connected to the controller component, indicate a failure. Cramer in the same field of the art discloses in responsive to a determination that the peripheral component is not connected to the controller component, indicate a failure (Paragraph 0018, 0026, where the system indicate a fault when a component is disconnected). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fehr to in responsive to a determination that the peripheral component is not connected to the controller component, indicate a failure, taught by Cramer to ensure the system is in proper and safe operating condition analyzing the health of the components of the vehicle.

For claim 14, Fehr discloses interrogating the peripheral component by the controller component using asynchronous or synchronous encrypted communication (Paragraph 0054, 0056, 0058, 0060, 0070, 0115, where the component is interrogated using cryptographic communication methods that are asynchronous or synchronous).

For claim 15, Fehr discloses the components become operable and that the vehicle is configured to function corresponding to the function/configuration of the component based on the authentication (Paragraph 0046-0048) so that the vehicle component will not result in an undesirable, inoperable or unsafe configuration for the vehicle, but does not specifically disclose the instructions to indicate a failure include instructions to: inhibit an operation of the vehicle. However, it would have been obvious for one of ordinary skill in the art that the component would not be operable if the authentication failed and therefore the operation associated with the component is inhibited, taught by Fehr and that if the component is failed based on the component being disconnected, the operation associated with the component would be inhibited, taught by Cramer.

For claim 16, Fehr discloses the configuration of the peripheral component corresponds to one or more of a payload interface, radio modem, satellite navigation system, auxiliary host computer, or redundant system with which the peripheral component is configured to operate (Paragraph 0053, 0054, 0056, where the configuration of the peripheral component corresponds to one or more of communication and computing operations, which may include any known types of communication modems or computing devices).

For claim 17, Fehr discloses the vehicle is surface, or ground vehicle (Fig. 1). Fehr does not specifically disclose the vehicle is manned or unmanned or that it is air, space, sea, or underwater vehicles. However, it would have been obvious for one of ordinary skill in the art inventive concept and subject matter taught by Fehr and the present invention can be broadly employed in various types of vehicles and/or machines at any suitable environment.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 2004/0003243 A1) and Cramer et al. (US 2011/0144854 A1) as applied to claim 11 above, and further in view of Lundqvist (8,219,728).
For claim 12, Fehr discloses system operations of the vehicle corresponding to the functions of various vehicle components, which would provide the current state of the vehicle using sensor data within the components (See at least paragraph 0053), but does not specifically disclose the system operation corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data. Lundqvist in the same field of the art discloses system operation corresponds to an autopilot function of the vehicle (Col. 2, lines 39-43), and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data (Col. 6, lines 9-35, where various data presenting the state of the unmanned vehicle are collected by sensors and output to the system for control functions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Fehr to be employed in system operation corresponds to an autopilot function of the vehicle, and wherein the autopilot function operates according to a current state of the vehicle estimated using sensor data, taught by Lundqvist to ensure the system in autonomous operation is installed with authenticated components for reliable and safe operations.

For claim 13, Fehr discloses the system operations for the vehicle control one or both of an actuator component or propulsion component of the vehicle (Paragraph 0018, 0053, where system operations include control functions that controls engine, transmissions, braking, steering and other systems throughout the vehicle), but does not specifically disclose the controls are autopilot functions of the vehicle. However, it would have been obvious for one of ordinary skill in the art the configuring of the system operations based on the connected components associated with actuator or propulsion component would apply the same to a manned or unmanned vehicle having autopilot functions because the components providing the functions would be operated by the autopilot computer system. Even so, Lundqvist in the same field of the art discloses autopilot functions associate with the control of one or both of an actuator component or propulsion component to operate the unmanned vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2003/0105949 A1) Master et al. discloses a system for configuration and operation of adaptive IC that describes an adaptive computing system with various components connected to the network bus of a vehicle.
(9,224,249) Lowrey et al. discloses a peripheral access device and sensors for use with vehicle telematics devices and systems to perform many different functions.
(US 2011/0145863 A1) Alsina et al. discloses a system for reconfiguring the functions in a vehicle by authenticating and interrogating accessory functions.
(US 2012/0034882 A1) Kauffman discloses a reconfigurable wireless modem adapter that is reconfigurable based on connected modules with various functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661